Citation Nr: 0914376	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to March 
1985 and from November 1985 to August 1992.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO). 

The request to reopen being granted herein, the issue of 
entitlement to service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for a back condition was 
previously denied by the RO in July 1985.

2.  Evidence received since July 1985 relates to 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim 
for service connection for a back condition.


CONCLUSION OF LAW

1. The July 1985 RO decision denying the claim of service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008). 

2.  New and material evidence sufficient to reopen the claim 
for service connection for a back condition has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In May 2004, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the request 
to reopen and the underlying claim for service connection.  
However, the letter does not sufficiently provide the Veteran 
with notice on what specific evidence was needed for the 
claim to be reopened to meet the notice requirements set out 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nevertheless, 
in light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

New and Material Evidence to Reopen 

A July 1985 decision denying service connection for a back 
condition is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The July 1985 RO decision denied service connection for a 
back condition based on the Veteran's failure to report to a 
scheduled VA examination contributing to a lack of sufficient 
evidence evaluate the claim.  Evidence received subsequent to 
the July 1985 decision indicates that the Veteran has 
complained of and has been treated for back pain.  The 
Veteran stated in a January 1996 treatment examination at the 
Winn Army Community Hospital (Winn Hospital) that she 
experienced back tension and "was in [the] military when 
last episode of 'stress' occurred in 1991."  See Winn 
Hospital treatment record, dated January 1996.  In addition, 
in April 2001 the Veteran was again treated at Winn Hospital 
for "lower back pain."  The Veteran reported at the 
treatment examination that she "works [at] Home Depot [and] 
does frequent lifting" but also had a "[history] of back 
injury [at] Ft. Jackson."  See Winn Hospital treatment 
record, dated April 2001.  

The evidence also includes an April 2002 magnetic resonance 
imaging (MRI) examination of the lumbar spine at the 
Healthsouth Diagnostic Center of Savannah.  Here, the Veteran 
was diagnosed with "discogenetic degeneration between L2-3 
and L5-S1."  Despite the clinical indication stating that 
the Veteran's back "locked up" following a lifting injury a 
few weeks prior to the MRI, the diagnosis of a degenerative 
back condition is enough to reopen the claim.  See 
Healthsouth examination record, dated April 2002.  

The evidence is new and material, in that it was previously 
not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim (i.e., 
a diagnosis of a back condition), and it raises a reasonable 
possibility of substantiating the claim, namely the existence 
of a back condition and it raises a reasonable possibility of 
substantiating the claim.  Consequently, the claim is 
reopened.


ORDER

New and material evidence has been received; the claim for a 
back disability is reopened and, to that extent only, the 
appeal is granted.





REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

The Veteran claims that a "back injury occurred during 
active duty while serving as a Food Service Specialist to 
include [basic] [t]raining and other [p]hysical [t]raining."  
She further states that she was not given proper treatment 
for her back disorder, namely when she started experiencing 
back spasms during service.  See Notice of Disagreement, 
dated November 2004.  

The Veteran's service medical record indicates that she 
complained of and was treated for back pain.  The first 
recorded report of an in-service back disorder was in May 
1983.  According to the record, the Veteran stated that she 
"work[ed] in the mess hall [and] does heavy lifting daily."  
She was diagnosed with sacroiliac strain and advised to have 
ice message and no heavy lifting for a week.  See In-service 
treatment record, dated June 1983. 

In October 1982, the Veteran received treatment for lower 
back pain.  The in-service medical examiner observed "[full 
range of motion] with limited movement[,] tenderness to lower 
[right] lateral side of back[,] limited rotation upon 
movement."  The Veteran was prescribed Parafon Forte and 
again advised ice massage and no heavy lifting over 15 pounds 
for five days.  See In-service treatment record, dated 
October 19, 1982.  At the Veteran's follow-up appointment a 
few days later, her back condition did not improve and was 
instructed to continue the medication, ice messages, and to 
return to clinic as needed.  See In-service treatment record, 
dated October 21,1982.

In April 1983, the Veteran was treated for gastroenteritis 
where she again expressed tenderness in the lower lumbar 
region.  See In-service treatment record, dated April 1983.  
The Veteran's February 1984 report of medical history 
indicated recurrent back pain where there was "occasional 
[lower back pain] on prolonged sitting."  See Report of 
Medical History, dated February 1984.  In the Veteran's 
separation examination, a recurrent back pain was noted with 
a history of lumbar sacral strain for the past year.  See 
Separation examination, dated February 1985.

After separation in March 1985, the Veteran filed a claim for 
benefits for in May 1985 and was denied in July 1985.  In 
November of the same year, the Veteran reenlisted.  The 
Veteran's in-service treatment records from February 1986 to 
March 1988 is absent of any complaint or treatment for a back 
disorder.  See In-service treatment record, dated February 
1986 to March 1988. 

According to a June 1997 Moncrief Army Community Hospital 
(Moncrief Hospital) treatment record, the Veteran injured her 
back while cleaning her home.  She was prescribed Robaxin 
which did not help with her back pain.  She also indicated 
right hip tenderness associated with her injury.  See 
Moncrief Hospital treatment record, dated June 1997.  In 
March 1999, she was again treated for a sore back at Moncrief 
Hospital.  See Moncrief Hospital treatment record, dated 
March 1999. 

In addition, as discussed earlier, in January 1996 and April 
2001 the Veteran was treated at Winn Hospital for back pain 
resulting from her employment at Home Depot.  See Winn 
Hospital treatment records, dated 1996.  Furthermore, the 
Board notes the Veteran's MRI examination diagnosed her with 
discogenic degeneration between L2-3 and L5-S1.  See 
Healthsouth, dated April 2002.  

In this case, based on the post-service diagnosis of a 
degenerative back disorder and the in-service complaint and 
treatment of back pain, albeit somewhat conflicting cause of 
condition post-service (i.e., history of back injury from 
active duty versus back injury during the Veteran's 
employment at Home Depot or injury while cleaning her home), 
the Board finds that an examination and opinion by a VA 
medical examiner is needed.  38 U.S.C.A. §5103A (d). 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be scheduled for a 
VA medical examination to determine the 
nature and etiology of any diagnosed back 
disability, and the examiner is asked to 
state whether it is at least as likely or 
not that any back condition diagnosed is 
etiologically related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for a back disability.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


